Citation Nr: 1502992	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  10-14 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a bilateral elbow disability, to include as due to undiagnosed illness.

2.  Entitlement to service connection for a bilateral ankle disability, to include as due to undiagnosed illness.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Counsel



INTRODUCTION

The Veteran served on active duty from July 1985 to December 1985 and from November 1987 to March 1992.  He served in the Persian Gulf from September 1990 to April 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction of the appeal has since been transferred to the New Orleans RO.

The Veteran was scheduled for a Board hearing before a Veterans Law Judge in August 2012, but he failed to appear.  He has not shown good cause as to why he missed the hearing.  Accordingly, the hearing request is deemed withdrawn.  
38 C.F.R. § 20.702(d) (2014).

In September 2012, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issue of entitlement to service connection for a bilateral ankle disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, degenerative joint disease of the bilateral elbows is related to service.



CONCLUSION OF LAW

The criteria for service connection for bilateral elbow degenerative joint disease are met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253(1999).

For the conditions explicitly recognized as "chronic" under 38 C.F.R. § 3.309(a), such as arthritis, the provisions of 38 C.F.R. § 3.303(b) provide an alternative method of establishing the second and third elements through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including arthritis, when they are manifested to a compensable degree within the initial post-service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In this case, the Veteran's service treatment records are negative for injuries, complaints, treatment, or diagnoses related to his elbows.  In addition, the post-service VA treatment records are negative for complaints or treatment related to his elbows and the Veteran has indicated that he has not received other medical treatment.

In September 2013, the Veteran was afforded a VA Gulf War examination.  The Veteran reported that after he returned from Desert Storm, he experienced episodic bilateral elbow pain and decreased strength.  Following physical examination, the examiner provided a diagnosis of degenerative joint disease.  The examiner opined that the elbow degenerative joint disease was less likely than not related to service.  The rationale was that there was no supporting documentation that the current diagnosis was "Gulf War-related" or caused by an in-service injury or event.

Pursuant to the Board's July 2014 remand, the September 2013 examiner was asked to provide another opinion as to whether the Veteran's claimed elbow condition constituted an undiagnosed illness and whether it was otherwise related to service.  In an addendum opinion, the examiner indicated that the bilateral elbow degenerative joint disease did not constitute an undiagnosed illness as degenerative joint disease was present and there was no supporting medical documentation to support the claim for service connection.

The Veteran avers that his bilateral elbow condition is due to his military service.  The medical evidence confirms that the Veteran is currently diagnosed with degenerative joint disease in the bilateral elbows.  Thus, the dispositive issue in this case is whether this disability is related to military service.  

On the basis of the service treatment records alone, degenerative joint disease of the bilateral elbows was not affirmatively shown to have been present in service.  

The VA medical nexus opinions are against the claim, as the examiner indicated that the degenerative joint disease is not related to military service.  This opinion is not persuasive though, as the supporting rationales are inadequate. 

The Veteran, however, has provided a competent report of a continuity of elbow symptoms since service to support a finding of causal nexus.  Although the record does not show a continuity of post-service medical care, the Veteran is competent to report that his symptoms of pain and decreased elbow strength have been recurrent ever since he returned from deployment to the Gulf in 1991.  There is nothing in the claim file that contradicts his statements.  Moreover, the continuity of symptoms, not treatment, is the salient issue in in establishing the chronicity of a condition.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

In light of the inadequate and unpersuasive VA medical nexus opinion, the Board is left only with the Veteran's competent and credible report of a continuity of chronic elbow symptoms since service.  Affording the benefit of any doubt to the Veteran, service connection for degenerative joint disease of the bilateral elbows is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Resolving doubt in favor of the Veteran, service connection for degenerative joint disease of the bilateral elbows is granted.


REMAND

The Veteran avers that his bilateral ankle condition is due to military service.  

Service treatment records are negative for injuries, complaints, treatment, or diagnoses related to the Veteran's ankles despite the Veteran's assertion he was treated for sprained ankles in service.  The service records do, however, show complaints and treatment for pes planus and plantar fasciitis.  The Veteran is currently service-connected for bilateral pes planus.

Post-service VA outpatient treatment records are negative for ankle complaints and treatment, other than those associated with the Veteran's service-connected varicose vein disability (i.e. edema and varicose vein involvement).

On VA examination in August 2013, examiner opined that the Veteran's ankle condition was less likely than not related to service.  The rationale was that the claim file was silent for any ankle condition occurring during service.

Pursuant to the Board's July 2014 remand, the September 2013 examiner was asked to provide an opinion as to whether the Veteran's claimed ankle disorder constituted an undiagnosed illness and whether it was otherwise related to service.  In an addendum opinion received in November 2014, the examiner indicated that the now-resolved ankle sprain did not constitute an undiagnosed illness and there is no supporting medical documentation to support the claim for service connection.  The examiner provided no rationale for these conclusions.

The Board finds that the September 2013 and November 2014 opinions are inadequate to decide the claim.  Accordingly, a new opinion is required.


Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify, and authorize VA to obtain, any and all outstanding private treatment records related to his claimed ankle disability.  Obtain any identified private records, as well as VA treatment records since November 2014, and associate them with the claims file.

If any requested records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

2.  Invite the Veteran to submit any other lay evidence from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed, of the nature and severity of his claimed bilateral ankle disability during and after service.  He should be provided an appropriate amount of time to submit this evidence.

3.  After associating any pertinent evidence with the claims file, schedule the Veteran for an appropriate VA examination by an examiner who has not previously examined him unless no other examiners are available.  The claims file should be made available to and reviewed by the examiner and all appropriate tests and studies should be conducted.  

The examiner should identify any and all ankle conditions found to be present.  

a) For each diagnosis, the examiner is to state whether it is at least as likely as not that such diagnosis is related to or had its onset during either of the Veteran's periods of active service.

b) The examiner is also to provide an opinion as to whether it is at least as likely as not that any current bilateral ankle disability is either caused by or aggravated by the Veteran's service-connected disabilities of bilateral pes planus and/or right knee patellofemoral pain syndrome.  

A response regarding both direct causation and aggravation must be provided or the examination report will be returned as inadequate.

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  

c) If, on the other hand, the Veteran suffers from chronic signs or symptoms in his ankles that are determined not to be associated with a known clinical diagnosis, such as muscle and joint pain, the examiner must note that fact and indicate whether they constitute an undiagnosed illness as defined by VA regulation.

The examination report must include a complete rationale for all opinions expressed.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale or explanation provided for that conclusion.

4.  Upon completion of the above requested development, readjudicate the appeal.  If the benefit sought remains denied, then furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


